Exhibit 10.2

REX ENERGY CORPORATION

2007 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is effective
                     (the “Grant Date”), between Rex Energy Corporation, a
Delaware corporation (the “Company”) and                      (the “Recipient”).

W I T N E S S E T H :

WHEREAS, the Company has established the Rex Energy Corporation 2007 Long-Term
Incentive Plan (the “Plan”);

WHEREAS, the Recipient is currently an employee of the Company or one of its
Affiliates;

WHEREAS, the Company desires to grant to the Recipient the shares of equity
securities specified herein (the “Shares”), subject to the terms and conditions
of this Award Agreement; and

WHEREAS, the Recipient desires to have the opportunity to hold Shares subject to
the terms and conditions of this Award Agreement;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Recipient hereby agree as follows:

 

1. Definitions. For purposes of this Award Agreement, the following terms shall
have the meanings indicated:

 

  (a) “Forfeiture Restrictions” shall mean any prohibitions and restrictions set
forth herein with respect to the sale or other disposition of Shares issued to
the Recipient hereunder and the obligation to forfeit and surrender such shares
to the Company.

 

  (b) “Restricted Shares” shall mean the Shares that are subject to the
Forfeiture Restrictions under this Award Agreement.

Capitalized terms not otherwise defined in this Award Agreement shall have the
meanings given to such terms in the Plan.

 

2.

Grant of Restricted Shares. Effective as of the Grant Date, the Company shall
cause to be issued in the Recipient’s name the following Shares as Restricted
Shares:                      (                    ) shares of the common stock
of the Company, $0.001 par value per share. The Company shall cause certificates
evidencing the Restricted Shares to be issued in the Recipient’s name, and,
subject to the Forfeiture Restrictions and other terms and conditions of this
Award Agreement, the Recipient shall have all the rights of a stockholder with
respect to such Restricted Shares, including the right to vote such Shares.
Dividends paid with respect to Restricted Shares in cash or property other than
shares of Stock or rights to acquire shares of Stock shall be paid to the
Recipient currently. Dividends paid in shares of Stock or rights to acquire
shares of Stock shall be added to and become a part of the Restricted Shares.
Upon issuance, the certificates shall be deposited with the Secretary of the
Company or to such other depository as may be designated by

 

- 1 -



--------------------------------------------------------------------------------

 

the Committee under the Plan as a depository for safekeeping until the
forfeiture of such Restricted Shares occurs or the Forfeiture Restrictions lapse
and the withholding provisions of Section 8 have been satisfied. Effective as of
the Grant Date, the Recipient shall deliver to the Company all stock powers,
endorsed in blank, relating to the Restricted Shares. This Award is subject to
the terms and provisions of the Plan, which are hereby incorporated herein by
reference and the terms and provisions of this Award Agreement.

 

3. Section 83(b) Election. The Recipient shall not exercise the election
permitted under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with respect to the Restricted Shares without the written approval of the
President and Chief Executive Officer or General Counsel of the Company.

 

4. Transfer Restrictions. The Shares granted hereby may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of (including pursuant to a qualified domestic relations order (as
defined in Section 401(a)(13) of the Internal Revenue Code of 1986, as amended,
or Section 206(d)(3) of the Employee Retirement Income Security Act of 1974, as
amended)), to the extent then subject to the Forfeiture Restrictions. Any such
attempted sale, assignment, pledge, exchange, hypothecation, transfer,
encumbrance or disposition in violation of this Award Agreement shall be void
and the Company shall not be bound thereby.

 

5. Vesting. The Shares that are granted hereby shall be subject to the
Forfeiture Restrictions. All of the Forfeiture Restrictions shall lapse and the
Restricted Shares shall vest as follows (it being understood that the number of
shares of Restricted Shares as to which all restrictions have lapsed and which
have vested in the Recipient at any time shall be the greatest of the number of
vested Shares specified in subparagraph (a), (b), (c), (d) or (e) below):

 

  (a) Vesting Schedule. The Recipient shall become vested as to 100% of the
Restricted Shares on the                      (    th) anniversary of the Grant
Date.

 

  (b) Termination of Employment for Any Reason Other than Death, Disability or
Retirement. If the Recipient’s incurs a Termination of Employment for any reason
other than death, Disability or Retirement before the Shares have vested, the
Shares shall be forfeited and the Recipient shall cease to have any rights of a
stockholder with respect to such forfeited Shares.

 

  (c) Death or Disability. In the event of the Recipient’s Termination of
Employment due to death or Disability before all of the Shares have vested, all
Forfeiture Restrictions with respect to Shares granted hereby will immediately
lapse upon the date of such Termination of Employment due to death or
Disability.

 

  (d) Retirement. In the event of the Recipient’s Termination of Employment due
to Retirement before all of the Shares have vested, all Forfeiture Restrictions
with respect to Shares granted hereby will immediately lapse upon the date of
such Retirement. For purposes of this Award Agreement, “Retirement” means the
voluntary termination by the Recipient of the Recipient’s employment
relationship with Company and all Affiliates which occurs on or after the
Recipient attains the age of 65.

 

  (e) Change in Control of the Company. Notwithstanding the vesting schedule set
forth above, all Forfeiture Restrictions with respect to Shares granted hereby
will immediately lapse upon a Change in Control of the Company.

 

- 2 -



--------------------------------------------------------------------------------

Shares that do not become vested pursuant to subparagraphs (a), (b), (c), (d) or
(e) above shall be forfeited and the Recipient shall cease to have any rights of
a stockholder with respect to such forfeited Shares.

Upon the lapse of the Forfeiture Restrictions with respect to Shares granted
hereby and the satisfaction of the withholding provisions of Section 8, the
Company shall cause to be delivered to the Recipient a stock certificate
representing such Shares, and such Shares shall be transferable by the Recipient
(except to the extent that any proposed transfer would, in the opinion of
counsel satisfactory to the Company, constitute a violation of applicable
securities law).

 

6. Changes in the Company’s Capital Structure. The existence of the Restricted
Shares shall not affect in any way the right or power of the Company (or any
company the stock of which is awarded pursuant to this Award Agreement) or its
stockholders to make or authorize any adjustment, recapitalization,
reorganization or other change in its capital structure or its business, engage
in any merger or consolidation, issue any debt or equity securities, dissolve or
liquidate, or sell, lease, exchange or otherwise dispose of all or any part of
its assets or business, or engage in any other corporate act or proceeding,
whether of a similar character or otherwise.

 

7. Requirements of Law/Legend. The Shares granted hereby that are no longer
subject to Forfeiture Restrictions may not be sold or otherwise disposed of in
any manner which would constitute a violation of any applicable federal or state
securities laws, and the Recipient agrees (i) that the Company may refuse to
cause the transfer of the Shares to be registered on the applicable stock
transfer records if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of any applicable securities
law, and (ii) that the Company may give related instructions to the transfer
agent, if any, to stop registration of the transfer of the Shares. Further, the
Recipient consents to the placing on the certificate for the Shares of an
appropriate legend restricting resale or other transfer of the Shares except in
accordance with all applicable securities laws and rules thereunder, as well as
any legend under Section 13.5 of the Plan as determined by the Committee.

 

8. Tax Withholding. To the extent that the receipt of the Restricted Shares or
the lapse of any Forfeiture Restrictions results in income to the Recipient for
federal, state, local or foreign income, employment, excise or other tax
purposes with respect to which the Company or an Affiliate has a withholding
obligation, the Company or Affiliate may deduct from other compensation payable
to the Recipient any sums required by federal, state, local or foreign tax law
to be withheld with respect to the receipt of the Restricted Shares or the lapse
of any Forfeiture Restrictions. In the alternative, the Company or Affiliate may
require the Recipient (or other person validly receiving the Restricted Shares)
to pay such sums for taxes directly to the Company or Affiliate, as the case may
be, in cash or by check within one day after the date of the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions. In the discretion
of the Committee, and with the consent of the Recipient, the Company may
withhold a number of Restricted Shares deliverable to the Recipient upon the
lapse of any Forfeiture Restrictions to satisfy the tax withholding obligations
of the Company or an Affiliate; provided that the Fair Market Value of the
shares of Stock held back shall not exceed the Company’s or the Affiliate’s
Minimum Statutory Tax Withholding Obligation.

The Company shall have no obligation upon the lapse of any Forfeiture
Restrictions to deliver any shares of Stock hereunder until the Company or an
Affiliate has received payment sufficient to cover the Minimum Statutory Tax
Withholding Obligation with respect to that lapse. Neither the Company nor any
Affiliate shall be obligated to advise the Recipient of the existence of the tax
or the amount which it will be required to withhold.

 

- 3 -



--------------------------------------------------------------------------------

9. Forfeiture for Cause. This Award shall be subject to the Forfeiture for Cause
provisions set forth in Section 4.7 of the Plan.

 

10. No Fractional Shares. All provisions of this Award Agreement concern whole
Shares. Notwithstanding anything contained in this Award Agreement to the
contrary, if the application of any provision of this Award Agreement would
yield a fractional share, such fractional share shall be rounded down to the
next whole Share.

 

11. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, by facsimile transmission or by
courier or delivery service, to the Company at Windmere Centre, 476 Rolling
Ridge Drive, Suite 300, State College, PA 16801, Attention: General Counsel,
facsimile number (814) 278-7286, and to the Recipient at the Recipient’s address
and facsimile number (if applicable) indicated beneath the Recipient’s signature
on the execution page of this Award Agreement, or at such other address and
facsimile number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth. Notices shall be
deemed given when received, if sent by facsimile means (confirmation of such
receipt by confirmed facsimile transmission being deemed receipt of
communications sent by facsimile means); and when delivered (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.

 

12. No Employment Obligation. This Award Agreement is not an employment
contract, express or implied, and no provision of this Award Agreement shall
impose upon the Company or any Affiliate any obligation to employ or continue to
employ, or utilize the services of, the Recipient. The right of the Company or
any Affiliate to terminate the employment of the Recipient shall not be
diminished or affected by reason of the fact that the Restricted Shares have
been granted to the Recipient, and nothing in the Plan or this Award Agreement
shall interfere with or limit in any way the right of the Company or its
Affiliates to terminate any employee’s employment at any time or for any reason
not prohibited by law.

 

13. Successors and Assigns. Subject to the limitations which this Award
Agreement imposes upon the transferability of the Shares granted hereby and
except as otherwise provided to the contrary in this Award Agreement or in the
Plan, this Award Agreement shall bind, be enforceable by and inure to the
benefit of the Company and its successors and assigns, and to the Recipient and
the Recipient’s executors, administrators, agents, legal and personal
representatives.

 

14. Grant Subject to Terms of Plan and this Award Agreement. The Recipient
acknowledges and agrees that the grant of the Restricted Shares hereunder is
made pursuant to and governed by the terms of the Plan and this Award Agreement,
ratifies and consents to any action taken by the Company, the Board of Directors
or the Committee concerning the Plan and agrees that the grant of the Restricted
Shares pursuant to this Award Agreement is subject in all respects to the more
detailed provisions of the Plan.

 

15.

Amendment and Waiver. Except as otherwise provided in Section 18.1 of the Plan,
this Award Agreement may be amended, modified or superseded by written
instrument executed by the Company and the Recipient. Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions effective. Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company. The failure of any party at any time or times to

 

- 4 -



--------------------------------------------------------------------------------

 

require performance of any provisions hereof shall in no manner affect the right
to enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Award Agreement, in one or
more instances, shall be construed as a continuing waiver of any such condition
or breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.

 

16. Governing Law and Severability. This Award Agreement shall be governed by
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction. Recipients of Awards under
the Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Pennsylvania. The invalidity of any provision of this
Award Agreement shall not affect any other provision of this Award Agreement,
which shall remain in full force and effect.

 

17. Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Award Agreement has been duly executed and delivered as
of the day and year first above written.

 

REX ENERGY CORPORATION: By:  

 

Name:   Title:   RECIPIENT: By:  

 

Name:   Address:  

 

 

 

 

 

Facsimile No.:  

 

 

- 6 -